              Case 2:17-cv-01297-MJP Document 513 Filed 05/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                           CASE NO. C17-1297 MJP

11                                  Plaintiffs,              ORDER RE: MAY 13, 2020
                                                             STATUS CONFERENCE;
12                  v.
                                                             GRANTING EXTENSION OF THE
13          DONALD J TRUMP, et al.,                          DISCOVERY DEADLINE;

14                                  Defendants.              NOTING THE PARTIES’
                                                             AGREEMENT TO DEFER TAKING
15                                                           THE DEPOSITIONS OF TWO
                                                             WITNESSES
16

17           THIS MATTER comes before the Court upon the Parties’ Joint Status Report (Dkt. No.

18   500). Having reviewed the Joint Status Report and having heard from the Parties (Dkt. No. 510), the

19   Court GRANTS Plaintiffs’ motion to extend the discovery deadline.

20          Plaintiffs move to extend the deadline to complete discovery, currently set for May 29,

21   2020. (Dkt. No. 418.) Finding that Defendants have outstanding production deadlines that will

22   not be met before the current date, the Court GRANTS the Plaintiffs’ Motion. (Dkt. No. 500 at

23   2-6.) The Parties will provide the Court with a proposed updated schedule before the next status

24   conference on June 23, 2020.


     ORDER RE: MAY 13, 2020 STATUS CONFERENCE; - 1
              Case 2:17-cv-01297-MJP Document 513 Filed 05/14/20 Page 2 of 2



 1          The Court also notes that during the recent status conference, the Parties agreed that

 2   Defendants will defer taking the depositions of former Secretary of the U.S. Navy Raymond

 3   Mabus and former Secretary of the U.S. Air Force Deborah James until after the Ninth Circuit

 4   has issued its ruling on the Carter Working Group documents. (See Dkt. No. 500 at 7-9; 11-12;

 5   Dkt. No. 510.)

 6          The remaining issues discussed during the status conference concern Plaintiffs’ proposed

 7   Federal Rule of Civil Procedure 30(b)(6) depositions and will be addressed in an upcoming order

 8   on Defendants’ pending motion for a protective order limiting the scope of those depositions.

 9   (Dkt. No. 503.)

10

11          The clerk is ordered to provide copies of this order to all counsel.

12          Dated May 14, 2020.



                                                          A
13

14
                                                          Marsha J. Pechman
15                                                        Senior United States District Judge

16

17

18

19

20

21

22

23

24


     NOTING THE PARTIES’ AGREEMENT TO DEFER TAKING THE DEPOSITIONS OF TWO WITNESSES - 2
